          Case 1:19-cv-11311-JSR Document 3 Filed 12/11/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


                                )
AMERICAN CIVIL LIBERTIES UNION, )
                                )
                   Plaintiff,   )
                                )
v.                              )
                                )                  No. 19-cv-11311
UNITED STATES CUSTOMS AND       )
BORDER PROTECTION and UNITED    )
STATES IMMIGRATION AND CUSTOMS )
ENFORCEMENT,                    )
                                )
                   Defendants.  )
                                )
                                )
                                )


                       CORPORATE DISCLOSURE STATEMENT


       Plaintiff American Civil Liberties Union is a non-profit entity that does not have parent

corporations. No publicly held corporation owns 10 percent or more of any stake or stock in the

American Civil Liberties Union.


                                                            /s/ Nathan Freed Wessler

                                                            Nathan Freed Wessler
                                                            American Civil Liberties
                                                               Union Foundation
                                                            125 Broad Street, 18th Floor
                                                            New York, NY 10004
                                                            (212) 549-2500
